Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference character “101” in Fig. 2A not mentioned in the description.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. No compressible material is shown in the present drawings. Therefore, “a compressible material” as recited in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. While the channel described in claim 8 is illustrated in the drawings (see channel “172” in Figs. 2B and 3), the cross-sectional shape of the channel is not illustrated. Therefore, cross-sectional shape being “circular” must be shown or the feature(s) canceled from the claim(s). If the Applicant elects to add a new drawings, the examiner suggests showing merely a portion of the retaining with a circular cross-section (noting that the cross-section being circular is described in the written description such that a new drawing with a circular cross-section does not necessarily raise a new matter issue). Note also that description of the drawings should be amended to acknowledge any newly added figure. Alternatively to adding a new drawing, the Applicant can amend claim 8 to describe geometry of the channel that is illustrated in the drawings currently. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it includes phrases which can be implied, in particular “Disclosed are” at the first line and “disclosed herein” at the second to final line. Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a retaining member” as recited in claim 1 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “retaining” and “configured to receive and retain an anvil member or a perforating blade and the comb”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at line 4 (using the Applicant’s line numbering, as is the case with all claim line number citations going forward) recites, “retain an anvil member or a perforating blade and the comb”. First, in view of the present specification, it is clear that the retaining member is intended to always retain the comb. That is, it is clear that the retaining member is intended to retain (a) the anvil member or the perforating blade, and (b) the comb (rather than being intended to retain (a) the anvil member, or (b) the perforating blade and the comb, such that the comb is not require when the anvil member is retained). Second, in view of the present specification, the retained anvil member or retained perforating blade is the same as the anvil member or the perforating blade to which the lubricant is supplied at line 2 of the claim. Thus, line 4 should use “the” rather than “an” or “a” as an article for the anvil member and perforating blade. In view of these two issues, claim 1 at line 4 should be amended to read – retain the comb and one of the anvil member or the perforating blade –.
Claim 1 at line 6 recites, “a lubricant”. This lubricant is already introduced at line 2 of the claim (i.e., the lubricant stored in the receptacle is the same lubricant supplied to the anvil member or the perforating blade). Thus, line 6 should refer to – the lubricant –.
Claim 2 should be amended to refer to “the” anvil member or “the” perforating blade. The examiner suggests reciting – further comprising one of the anvil member or the perforating blade, wherein the one of the anvil member or the perforating blade is at least partially disposed in the retaining member –. Claim 3 should likewise be amended to refer to – the one of the anvil member or the perforating blade –.
Claim 3 recites, “a bottom surface” of the retaining member. As disclosed, however, the retaining member is mountable to a rotating anvil roll. As such, whether the surface is a bottom surface, a top surface, or a side surface depends on the orientation of the anvil roll. The examiner suggests avoiding the term “bottom” to describe the surface. For example, the examiner suggests reciting – an inner surface – since the side that is “inner” does not change as the anvil rotates. Alternative options include – a first surface – and – a comb-engaging surface –. However, the examiner objects to the use of ‘bottom’ to describe a surface that may be located at a top of the retaining member depending on the anvil roll orientation.
Various claims (including at least claims 3 and 4) recite, “the retaining member bottom surface”. This recitation should read either – the bottom surface – or – the bottom surface of the retaining member – to avoid introducing the new phrase ‘retaining member’ into the name of the previously introduced “retaining member”. [Note, however, that this suggestion does not incorporate any of the suggestions to address the issue raised in the prior objection.]
Claim 13 recites, “each comb channel”. This recitation should be amended to refer to “the” comb channels, such as by reciting – each of the comb channels –.
Claim 14 recites, “each comb channel”. This recitation should be amended to refer to “the” comb channels, such as by reciting – each of the comb channels –.
Claim 18 recites, “a bottom surface” of the retaining member. In view of the retaining member be mountable to an anvil roll such that the side of the retaining member that is a ‘bottom’ is changeable, a different name than ‘bottom’ should be used to describe the surface. See the examiner’s recommendations above.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the shape and volume" of the comb channels.  There is insufficient antecedent basis for “the shape and volume” in the claim. A channel has a variety of shapes, including multiple two-dimensional shapes from different perspectives (e.g., a cylinder has a circular shape when viewed from an end, and a rectangular profile when viewed from a side), as well as a three-dimensional shape. It is unclear what particular shape is referred to by “the shape”. Does one single shape have to be similar, or does every single shape have to be similar? Additionally, a channel may have multiple distinct sections, where each section has a volume. It is unclear whether “the … volume” is limited to a total volume of the entire channel, or whether “the ... volume” also encompasses a volume of a section of a comb channel. For examination purposes, the examiner considers “the shape and volume” as referring to any shape and any volume of the comb channels.
The phrase “substantially similar” in claim 12 includes two relative term, rendering the claim indefinite. First, the term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The standard for determining what is “a substantially similar” shape and volume is not specified in the present specification. Indeed, the Applicant uses the term “substantially” in a very broad manner (see, e.g., the anvil roll “140” shown in Fig. 1 being described as “substantially” circular in cross section at page 8, lines 11-12). If the anvil roll “140” is ‘substantially’ circular, then the metes and bounds of what is encompassed by “substantially” in claim 12 is unclear because the  term is used by the Applicant in a very broad manner. The standard for what is encompassed by “substantially” is not made clear. Not only that, but “substantially similar” is further problematic because the size and shape need not even be similar, but instead merely need to be somewhat close to being similar. So, the indefiniteness issue is compounded due to the fact that one relative term is modifying another relative term.  For examination purposes, any amount of similarity is deemed to satisfy “substantially similar”.
The term “similar” in claim 15 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what shapes are considered “similar” and what volumes are considered “similar”. The present specification only discloses identical shapes and identical volumes, so there is no standard that permits determining what differences in shape and volume are permitted. For example, relative to a large anvil roll, each channel can be considered to have a similar volume even if the channels have a large difference in volume relative to each other. Can the volume of the channels be compared to the anvil roll to determine similarity, or must the volume only be compared to other channels? Similar, are a rectangle and square similar shapes because they both have four sides, or does a similar shape require the identical type of shape? Can a trapezoid and triangle be considered “similar” if they have two identical internal angles, or are they shapes dissimilar because one has four sides and the other has three? For examination purposes, “similar” is interpreted as encompassing any aspect of similarity.
The phrase “substantially similar” in claim 19 includes two relative term, rendering the claim indefinite. First, the term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The standard for determining what is “a substantially similar” shape and volume is not specified in the present specification. Indeed, the Applicant uses the term “substantially” in a very broad manner (see, e.g., the anvil roll “140” shown in Fig. 1 being described as “substantially” circular in cross section at page 8, lines 11-12). If the anvil roll “140” is ‘substantially’ circular, then the metes and bounds of what is encompassed by “substantially” in claim 12 is unclear because the term is used by the Applicant in a very broad manner. The standard for what is encompassed by “substantially” is not made clear. Not only that, but “substantially similar” is further problematic because the size and shape need not even be similar, but instead merely need to be somewhat close to being similar. So, the indefiniteness issue is compounded due to the fact that one relative term is modifying another relative term. For examination purposes, any amount of similarity is deemed to satisfy “substantially similar”.
Allowable Subject Matter
Claims 1-11, 13-14, and 16-18 are allowed. Claims 12, 15, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Note also that all objections set forth above must be overcome prior to allowance.
The following is a statement of reasons for the indication of allowable subject matter: Claim 1 describes a lubrication system “for supplying a lubricant to an anvil member or a perforating blade”, such that the system is required to be able to supply the lubricant to a location of an anvil member or perforating blade receivable by the retaining member, where the system comprises “a comb having a plurality of comb channels; a retaining member configured to receive and retain an anvil member or perforating blade and the comb [note that as explained above, this recitation is interpreted as always requiring that the retaining member is configured to receive and retain the comb, in addition to one of the anvil member and the perforating blade]; a plenum disposed within the retaining member, wherein the plenum and the plurality of comb channels are in fluid communication with one another”. No known reference teaches or suggests these features, at least in combination with the remainder of features recited in claim 1.
	Lubrication systems for supplying a lubricant to an anvil member or a perforating blade are known in the art. For example, US Pat. No. 3,753,637 to Gasior et al. teaches a lubrication system including a nozzle 11 that sprays fluid toward blades 55. However, Gasior et al. fails to disclose at least a comb having a plurality of comb channels, a retaining member configured to receive and retain the comb and an anvil member or a perforating blade, and a plenum within the retaining member that is in fluid communication with the comb channels, all as required by claim 1. Indeed, unlike the claimed lubrication system, which is able to apply lubricant via the comb channels of the comb that is retained by the retaining member along with the anvil member or perforating blade, the nozzle 11 of Gasior et al. is spaced apart from the blades 55 and die plate 7 such that the nozzle 11 of Gasior et al. is unable to apply lubricant directly onto the anvil member or perforating blade. 
	As another example, US Pub. No. 2005/0046069 A1 to Sasabe et al. teaches a lubrication system including a nozzle 38 that sprays fluid toward blades 32 and 36. However, Sasabe et al. fails to disclose at least a comb having a plurality of comb channels, a retaining member configured to receive and retain the comb and an anvil member or a perforating blade, and a plenum within the retaining member that is in fluid communication with the comb channels, all as required by claim 1. Indeed, unlike the claimed lubrication system, which is able to apply lubricant via the comb channels of the comb that is retained by the retaining member along with the anvil member or perforating blade, the nozzle 38 of Sasabe et al. is spaced apart from the blades 32 and 36 such that the nozzle 38 is unable to apply lubricant directly onto the blades. 
DE 199 32 245 A1 to Wabaema GmbH discloses a lubrication system for gang knives 15. The lubrication system includes a comb formed by felt rods 4, where a lubrication from supply 11 passes into plenum 5 and then into channels between the felt rods 4. However, Wabaema fails to disclose at least a retaining member configured to receive and retain an anvil member or a perforating blade and the comb as required by claim 1. For example, no part of the structure of Wabaema receives and retains the knives 15, since the knives 15 move with respect to the lubrication system of Wabaema – indeed, the system of Wabaema is configured to clean the knives 15 as the knives 15 move through the comb channels. Thus, Wabaema fails to disclose a ‘retaining member’ as recited in claim 1 (noting that this feature is interpreted under 35 USC 112(f) as explained above).
US Pub. No. 2016/0250079 A1 to Wada teaches an anvil roller 3 having a lubrication system where a coolant is provided via a pipe 27 (see Fig. 1). The roller 3 includes flowing parts 3e through which the coolant flows following a path j (see Fig. 4). Wada, however, fails to disclose at least a comb having a plurality of comb channels, a retaining member configured to receive and retain the comb and an anvil member or a perforating blade, and a plenum within the retaining member that is in fluid communication with the comb channels, all as required by claim 1.
EP 2 641 582 A1 to Hexal AG teaches a cylinder 11 having cutting edges 12. The cylinder also includes nozzles 60, which nozzles 60 direct fluid in the directions of respective cutting edges 12. The nozzles 60 are not part of any retaining member that is configured to receive and retain a comb and one of an anvil member and a perforating blade. Hexal thus fails to disclose at least a comb having a plurality of comb channels, a retaining member configured to receive and retain the comb and an anvil member or a perforating blade, and a plenum within the retaining member that is in fluid communication with the comb channels, all as required by claim 1.
US Pat. No. 9,862,112 B2 to McCabe et al. at Fig. 13 teaches an anvil roller 501 having an anvil surface 503, where the anvil surface 503 is heated or cooled by fluid through fluid supply lines 517. However, the lubrication system of McCabe fails to disclose features of each of claims 1, including at least a comb having a plurality of comb channels, a retaining member configured to receive and retain the comb and an anvil member or a perforating blade, and a plenum within the retaining member that is in fluid communication with the comb channels.
US Pat. No. 9,381,661 B2 to Ingole et al. discloses a lubrication system where a roller 22 is adjacent a drum 26, which drum 26 carries a knife blade 24. The roller 22 applies lubrication to the knife blade 24 by rotating into contact therewith. However, the lubrication system of Ingole fails to disclose features of each of claims 1, including at least a comb having a plurality of comb channels and a retaining member configured to receive and retain the comb.
US Pub. No. 2017/0252839 A1 to Donisi et al. discloses a lubrication system where passages 3 extend through a disk body 11 and where the passages 3 have openings 3, some of which openings 3 are adjacent cutting inserts 2. However, the lubrication system of Donisi fails to disclose features required by claim 1, including at least a comb having a plurality of comb channels and a retaining member configured to receive and retain the comb.
US Pat. No. 4,896,708 to Dietz discloses a saw blade 15 having channels 33 that supply a fluid to a hollow space 34, where the hollow space 34 is open adjacent teeth 16 as can be seen in Figs. 4 and 5. However, the lubrication system of Dietz fails to disclose features required by claim 1, including at least a comb having a plurality of comb channels and a retaining member configured to receive and retain the comb.
US Pat. No. 5,894,775 to Brash et al. teaches a slitting assembly 10 where a shaft 50, where the shaft 50 has a bore 54, the bore 54 receiving fluid from a source 72. However, the lubrication system of Brash fails to disclose features required by claim 1, including at least a comb having a plurality of comb channels and a retaining member configured to receive and retain the comb.
US Pat. No. 8,240,236 B2 to Benz discloses a lubrication system for a band saw. Benz fails to disclose features required by claim 1, including a retaining member configured to receive and retain a comb and an anvil member or a perforating blade.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724